DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on May 17th, 2022, amended claims are 1-15 and 17-28 are entered.  
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered.  The rejections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the double patenting rejection have been fully considered. The rejection is withdrawn in view of the filing of the terminal disclaimer.
Applicant’s arguments, filed on May 17th, 2022, with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered. The rejections are withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “said first scratching barb having a relaxed state relative to said second scratching barb, said first scratching barb having a compressed state relative to said second scratching barb” in lines 10-12. The specification does not disclose the terms “relaxed state” and “compressed state” nor state the “relative” relationship between the “relaxed/compressed state” and the “first/second scratching barbs”.
Claim 1 recites “a first frame member cooperatively engaged with said first scratching barb, a second frame member cooperatively engaged with said second scratching barb, said first frame member opposing said second frame member” in lines 15-17. The specification does not disclose the terms “first frame member” and “second frame member” nor state the relationship between the “first/second frame members” and the “first/second scratching barbs”. In terms of the phrase “cooperatively engageable”, the specification only discloses that the applicator is “cooperatively engageable” with the fluid tray/reservoirs. There is no support regarding a frame member being “cooperatively engaged” to a scratching barb.
Claim 1 recites “said first frame member and said second frame member facilitating a manual repositioning of said first scratching barb relative to said second scratching barb during shifting from said relaxed state to said compressed state” in lines 17-20. The specification does not disclose the terms “first frame member”, “second frame member”, “manual repositioning”, “relaxed state”, and “compressed state”, nor state the relationship between the “first/second frame members” and the “facilitating a manual repositioning of said first scratching barb relative to said second scratching barb”. In terms of the phrase “reposition[ing]”, the specification only discloses that the applicator is “removed” and “repositioned” onto the skin. There is no support regarding frame members “facilitating a manual repositioning of said first scratching barb relative to said second scratching barb”.
The dependent claims 2-7 inherit but do not remedy the deficiencies of Claim 1.
Claim 8 recites “said second scratching barb cooperatively engaging with said first scratching barb” in lines 10-11. However, the specification only discloses that the applicator is “cooperatively engageable” with the fluid tray/reservoirs. There is no support regarding a barb “cooperatively engaging” with another barb.
Claim 8 recites “said first scratching barb having a relaxed state relative to said second scratching barb, said first scratching barb having a compressed state relative to said second scratching barb” in lines 11-13. The specification does not disclose the terms “relaxed state” and “compressed state” nor state the “relative” relationship between the “relaxed/compressed state” and the “first/second scratching barbs”.
The dependent claims 9-14 inherit but do not remedy the deficiencies of Claim 8.
Claim 14 recites “a first frame member cooperatively engaged with said first scratching barb, a second frame member cooperatively engaged with said second scratching barb, said first frame member opposing said second frame member” in lines 1-4. The specification does not disclose the terms “first frame member” and “second frame member” nor state the relationship between the “first/second frame members” and the “first/second scratching barbs”. In terms of the phrase “cooperatively engageable”, the specification only discloses that the applicator is “cooperatively engageable” with the fluid tray/reservoirs. There is no support regarding a frame member being “cooperatively engaged” to a scratching barb.
Claim 14 recites “said first frame member and said second frame member facilitating a manual repositioning of said first scratching barb relative to said second scratching barb during said allergen loading from said relaxed state to said compressed state during said allergen deposition” in lines 4-7. The specification does not disclose the terms “first frame member”, “second frame member”, “manual repositioning”, “relaxed state”, and “compressed state”, nor state the relationship between the “first/second frame members” and the “facilitating a manual repositioning of said first scratching barb relative to said second scratching barb”. In terms of the phrase “reposition[ing]”, the specification only discloses that the applicator is “removed” and “repositioned” onto the skin. There is no support regarding frame members “facilitating a manual repositioning of said first scratching barb relative to said second scratching barb”.
Claim 15 recites “said second scratching barb cooperatively engageable with said first scratching barb” in lines 13-14. However, the specification only discloses that the applicator is “cooperatively engageable” with the fluid tray/reservoirs. There is no support regarding a barb “cooperatively engaging” with another barb.
Claim 15 recites “said first scratching barb having a relaxed state relative to said second scratching barb, said first scratching barb having a compressed state relative to said second scratching barb” in lines 14-16. The specification does not disclose the terms “relaxed state” and “compressed state” nor state the “relative” relationship between the “relaxed/compressed state” and the “first/second scratching barbs”.
The dependent claims 16-21 inherit but do not remedy the deficiencies of Claim 15.
Claim 22 recites “said second scratching barb cooperatively engageable with said first scratching barb” in lines 10-11. However, the specification only discloses that the applicator is “cooperatively engageable” with the fluid tray/reservoirs. There is no support regarding a barb “cooperatively engaging” with another barb.
Claim 22 recites “said second scratching barb having a relaxed state relative to said first scratching barb, said second scratching barb having a compressed state relative to said first scratching barb, said first scratching barb being in said relaxed state relative to said second scratching barb during allergen loading, said first scratching barb being in said compressed state relative to said second scratching barb during allergen deposition” in lines 14-19. The specification does not disclose the terms “relaxed state” and “compressed state” nor state the “relative” relationship between the “relaxed/compressed state” and the “first/second scratching barbs”.
The dependent claims 23-28 inherit but do not remedy the deficiencies of Claim 22.
Claim 25 recites “a first frame member cooperatively engaged with said first scratching barb, a second frame member cooperatively engaged with said second scratching barb” in lines 1-3. The specification does not disclose the terms “first frame member” and “second frame member” nor state the relationship between the “first/second frame members” and the “first/second scratching barbs”. In terms of the phrase “cooperatively engageable”, the specification only discloses that the applicator is “cooperatively engageable” with the fluid tray/reservoirs. There is no support regarding a frame member being “cooperatively engaged” to a scratching barb.
Claim 25 recites “said first frame member and said second frame member facilitating a manual repositioning of said first scratching barb relative to said second scratching barb during said allergen loading from said relaxed state to said compressed state during allergen deposition” in lines 3-6. The specification does not disclose the terms “first frame member”, “second frame member”, “manual repositioning”, “relaxed state”, and “compressed state”, nor state the relationship between the “first/second frame members” and the “facilitating a manual repositioning of said first scratching barb relative to said second scratching barb”. In terms of the phrase “reposition[ing]”, the specification only discloses that the applicator is “removed” and “repositioned” onto the skin. There is no support regarding frame members “facilitating a manual repositioning of said first scratching barb relative to said second scratching barb”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said first scratching barb having a relaxed state relative to said second scratching barb, said first scratching barb having a compressed state relative to said second scratching barb” in lines 10-12. It is unclear as to how a scratching barb can have a “said first scratching barb having a relaxed state relative to said second scratching barb” or how said first scratching barb can have a “compressed state relative to said second scratching barb”. Furthermore, the specification does not have any support for the terms “relaxed state” or “compressed state”. The inconsistency with the specification, as well as the unclear definition, renders this claim indefinite.
Claim 1 recites “first frame member” and “second frame member” in lines 15-16. It is unclear whether this corresponds to the “first side frame” and the “second side frame” from the Applicant’s Specification, or an entirely new element. The inconsistency with the specification, as well as the unclear definition, renders this claim indefinite.
Claim 1 recites “trace amount” in lines 23 and 25. The term "trace amount" in Claim 1 is a relative term which renders the claim indefinite.  The term "trace amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The dependent claims 2-7 inherit but do not remedy the deficiencies of Claim 1.
Claim 8 recites “said first scratching barb having a relaxed state relative to said second scratching barb, said first scratching barb having a compressed state relative to said second scratching barb” in lines 11-13. It is unclear as to how a scratching barb can have a “said first scratching barb having a relaxed state relative to said second scratching barb” or how said first scratching barb can have a “compressed state relative to said second scratching barb”. Furthermore, the specification does not have any support for the terms “relaxed state” or “compressed state”. The inconsistency with the specification, as well as the unclear definition, renders this claim indefinite.
Claim 8 recites “trace amount” in lines 20 and 22. The term "trace amount" in Claim 8 is a relative term which renders the claim indefinite.  The term "trace amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The dependent claims 9-14 inherit but do not remedy the deficiencies of Claim 8.
Claim 14 recites “first frame member” and “second frame member” in lines 1-3. It is unclear whether this corresponds to the “first side frame” and the “second side frame” from the Applicant’s Specification, or an entirely new element. The inconsistency with the specification, as well as the unclear definition, renders this claim indefinite.
Claim 15 recites “said first scratching barb having a relaxed state relative to said second scratching barb, said first scratching barb having a compressed state relative to said second scratching barb” in lines 14-16. It is unclear as to how a scratching barb can have a “said first scratching barb having a relaxed state relative to said second scratching barb” or how said first scratching barb can have a “compressed state relative to said second scratching barb”. Furthermore, the specification does not have any support for the terms “relaxed state” or “compressed state”. The inconsistency with the specification, as well as the unclear definition, renders this claim indefinite.
Claim 15 recites “trace amount” in lines 27 and 29. The term "trace amount" in Claim 15 is a relative term which renders the claim indefinite.  The term "trace amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The dependent claims 16-21 inherit but do not remedy the deficiencies of Claim 15.
Claim 22 recites “said second scratching barb having a relaxed state relative to said first scratching barb, said second scratching barb having a compressed state relative to said first scratching barb, said first scratching barb being in said relaxed state relative to said second scratching barb during allergen loading, said first scratching barb being in said compressed state relative to said second scratching barb during allergen deposition” in lines 14-19. It is unclear as to how a scratching barb can have either a “relaxed state relative to said first/second scratching barb” or a “compressed state relative to said first/second scratching barb”. Furthermore, the specification does not have any support for the terms “relaxed state” or “compressed state”. The inconsistency with the specification, as well as the unclear definition, renders this claim indefinite.
Claim 22 recites “trace amount” in lines 31 and 33. The term "trace amount" in Claim 22 is a relative term which renders the claim indefinite.  The term "trace amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The dependent claims 23-28 inherit but do not remedy the deficiencies of Claim 22.
Claim 25 recites “first frame member” and “second frame member” in lines 2-3. It is unclear whether this corresponds to the “first side frame” and the “second side frame” from the Applicant’s Specification, or an entirely new element. The inconsistency with the specification, as well as the unclear definition, renders this claim indefinite.

Regarding Claims 1-28,
… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  MPEP 2173.06 II.
The application of prior art to claims 1-28 would require considerable speculation/assumptions about the meaning of the claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791